DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 1/5/2021.  
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ji-Yong Chung (Reg. 54,805) on 1/7/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1. (Currently Amended) A system comprising:
a communication interface;

one or more processors configured to execute the processor-executable instructions, wherein executing the processor-executable instructions causes the one or more processors to:
	create a virtualization layer on top of a physical layer of the system;
	create a virtual machine layer on top of the virtualization layer;
	create a virtual network function (VNF) layer based on the virtual machine layer and the virtualization layer;
	create a connection layer based on the VNF layer;
	create a first virtual maintenance endpoint (MEP) in a first layer comprising at least one of the virtualization layer, the virtual machine layer, the VNF layer, or the connection layer; and
	create a second virtual MEP in a second layer comprising at least one of the virtualization layer, the virtual machine layer, the VNF layer, or the connection layer, wherein the second layer is different from the first layer,
wherein the first virtual MEP includes a first virtual media access control (MAC) address and the second virtual MEP includes a second virtual MAC address, 
wherein the first virtual MEP and the second virtual MEP enable any continuity fault message (CFM) to traverse the virtualization layer, the virtual machine layer, the VNF layer, and the connection layer, and
wherein the first virtual MEP is configured to: 
	send a first CFM message to a physical MEP having a physical MAC address or the second virtual MEP; and


10. (Currently Amended) A method comprising:
creating, by a system, a virtualization layer on top of a physical layer of the system;
creating, by the system, a virtual machine layer on top of the virtualization layer;
creating, by the system, a virtual network function (VNF) layer based on the virtual machine layer and the virtualization layer; 
creating, by the system, a connection layer based on the VNF layer; [[and]]
creating a first virtual maintenance endpoint (MEP) in a first layer comprising one at least of the virtualization layer, the virtual machine layer, the VNF layer, or the connection layer, and
creating a second virtual MEP in a second layer comprising at least one of the virtualization layer, the virtual machine layer, the VNF layer, or the connection layer, wherein the second layer is different from the first layer,
wherein the first virtual MEP includes a first virtual media access control (MAC) address and the second virtual MEP includes a second virtual MAC address, 
wherein the first virtual MEP and the second virtual MEP enable any continuity fault message (CFM) to traverse the virtualization layer, the virtual machine layer, the VNF layer, and the connection layer, and
wherein the first virtual MEP is configured to: 
CFM message to a physical MEP having a physical MAC address or the second virtual MEP having the second virtual MAC address; and
	receive a second CFM message from the physical MEP or the second virtual MEP.

18. (Currently Amended) A non-transient computer-readable medium, comprising computer-executable instructions, when executed by one or more processors, cause the one or more processors to:
create a virtualization layer on top of a physical layer of a system hosting the one or more processors;
create a virtual machine layer on top of the virtualization layer;
create a virtual network function (VNF) layer based on the virtual machine layer and the virtualization layer; 
create a connection layer based on the VNF layer; 
create a first virtual maintenance endpoint (MEP) in a first layer comprising at least one of the virtualization layer, the virtual machine layer, the VNF layer, or the connection layer, and
create a second virtual MEP in a second layer comprising at least one of the virtualization layer, the virtual machine layer, the VNF layer, or the connection layer, wherein the second layer is different from the first layer,
wherein the first virtual MEP includes a first virtual media access control (MAC) address and the second virtual MEP includes a second virtual MAC address, 
wherein the first virtual MEP and the second virtual MEP enable any continuity fault message (CFM) to traverse the virtualization layer, the virtual machine layer, the VNF layer, and the connection layer, and
wherein the first virtual MEP is configured to: 
	send a first CFM message to a physical MEP having a physical MAC address or the second virtual MEP; and
	receive a second CFM message from the physical MEP or the second virtual MEP.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:



	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-9, 11-17 and 19-20depending on claims 1, 10 and 18, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196